Mr. Justice Morris
delivered the opinion of the Court:
The same two questions are raised before us that were raised in the court below: 1. Whether the relator is a regularly incorporated institution of learning within the meaning of the act of Congress of July 16, 1894, and as such entitled to have its publication, which otherwise it is understood is not objectionable, transmitted through the mails as second-class mail matter; and 2. Whether if the Postmaster-General was in error in his construction of the law, the courts have any jurisdiction to review the discretion which he claims in the premises. But we are so clearly of opinion that the Postmaster-General was right in his construction of the act of Congress, and that the relator is not a regularly incorporated institution of learning within the sense and meaning of the law, that it is wholly unnecessary for us to consider the second question.
The expression " institution, of learning ” is somewhat uncertain in itself; for every establishment from the lowest school wherein the rudimentary elements of education alone are taught up to the highest and most advanced of universities, is an institution of learning; and yet we know very well that, in the ordinary use of language, we restrict the meaning to those organizations of a permanent nature wherein the higher branches of education only are those in which instruction is given. The lower education, when it is not given by the State, or through some public agency, or by some religious organization as a matter of benevolence, is usually left to individuals to be conducted as a business; while instruction in the higher branches of human knowledge is generally disseminated through those institutions of learning, popularly known as such, which owe their origin to private or public munificence and are established solely for the public good and not for private gain. That in this popular and ordinary sense the expression “ institution of learning,” used in the act of Congress of July 16, 1894, is to be understood, we think admits of no reasonable doubt. All the other organizations mentioned in the act to which the benefit of classification in *614the category of second-class mail matter is extended, are of a charitable, fraternal, or benevolent character, and none of them is conducted for individual gain.
The relator’s organization is conducted exclusively for individual gain. It may redound also to the public benefit. All education may be presumed to be for the public benefit and the good of the State; but so is the business of the baker and the grocery store and the farmer and the manufacturer; and we fail to see why the man who betakes himself to teaching as an occupation should be privileged over and above the baker and the farmer and the manufacturer, to send .his periodical through the mails as second-class matter. We cannot think that Congress intended to give any such exclusive privilege; and it may be doubted whether it could validly have done so, if it did intend it.
The learned justice, who heard this cause in the court below, filed an opinion in which he very ably disposes of this question. In this opinion he calls attention to the definition given by the dictionaries of the word " institutionWebster, for example, says that an institution means “ an established or organized society; an establishment, especially of a public character or affecting a community.” And the Standard Dictionary says: “ A corporate body or establishment instituted and organized for public use.” Congress itself has not sought specifically to define the words; but we may properly refer to another act of that body which throws very great light on its meaning and intention.
In the general incorporation act passed by Congress for the District of Columbia (Secs. 519 to 676, R. S. D. C.) and the provisions of which are now incorporated into the code of the District as chapter XYIII thereof (act of March 3, 1901, sections 574 to 797, both inclusive), there is a classification of the organizations which might be incorporated thereunder, comprising twelve different and distinct classes. Some of these are for individual benefit; others are for public uses or charitable and benevolent purposes. The first in the enumeration is the class of “ institutions of learning,” so specifically designated; and as to them Congress says that the property to *615be acquired by them shall be held “ solely for the purposes of education, and not for the individual benefit of the corporators or of any contributor to the endowment thereof.” In the third class are grouped societies to be formed for “ benevolent, charitable, educational, literary, musical, scientific, religious, or missionary purposes ”; and it is implied in one of the sections that, while organizations of this' class may not necessarily be for individual profit, yet that they might also be joint-stock organizations for private gain and individual advantage. Thus Congress distinctly recognizes the difference between “ institutions of learning ” and ordinary “ educational ” establishments, and regards the former as being solely of a public character for public uses and purposes, while the latter may be organized for individual gain. It is true the statute is one enacted for the District of Columbia alone; but the provision in it for “ institutions of learning ” and for “ educational societies ” under separate and distinct categories is evidently no more than a recognition of the distinction between the tw.o classes prevalent everywhere throughout the United States.
It is unnecessary to inquire the meaning of Congress in the use of the words “ regularly incorporated.” On behalf of the relator it is claimed that these words have some special significance, that they mean “ according to rule,” and that they serve to distinguish corporations so incorporated from specially incorporated institutions on the one side, and from irregular and unincorporated institutions on the other. Irregular and unincorporated institutions need not be considered; and were it necessary to distinguish between corporations organized by certificate under general law, which is what the relator apparently claims, and corporations organized under special legislative enactment, we would unhesitatingly hold that Congress meant precisely the reverse of that for which the relator contends. We do not deem it necessary to determine the point; for, whether the incorporation of the relator be general or special, according to rule, or otherwise, no act of incorporation of any kind will avail it, if it is *616not’ an “ institution of learning ” in the sense of the act of Congress.
We think that it is not an “ institution of learning,” such as Congress had in view. We think the court below rightly so held. We think the Postmaster-General was entirely correct, in his view of the law, and fully justified in his exclusión of the relator’s publication from the privilege of second-class mail matter.
It is our conclusion that the order appealed from should be affirmed, with costs. And it is so ordered.
A writ of error to the Supreme Court of the United States was prayed and allowed.